Citation Nr: 0834059	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-41 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to restoration of service connection for type 
II diabetes mellitus.  

2.  Entitlement to restoration of service connection for 
residuals of peripheral vascular disease, left below-the-knee 
amputation, and contractures of the right lower extremity.  

3.  Entitlement to restoration of service connection for 
peripheral vascular disease of the right hand.  

4.  Entitlement to restoration of service connection for 
peripheral vascular disease of the left hand.  

5.  Entitlement to restoration of specially adaptive housing 
under the provisions of 38 U.S.C.A. § 2101(a) (2007).

6.  Entitlement to restoration of special monthly 
compensation (SMC) due to anatomical loss of one foot and 
loss of use of the other foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that severed entitlement to the benefits cited on the title 
page, based on the RO's determination that the grant of 
service connection for diabetes mellitus type II was clearly 
and unmistakably erroneous.  

The veteran and his wife testified before the RO's Hearing 
Officer in January 2005.  

An issue originally on appeal was entitlement to restoration 
of Dependents Educational Assistance (DEA), which was one of 
the benefits associated with DM-II that had been severed 
effective from February 1, 2005.  

However, during the course of this appeal the RO issued a 
rating decision in August 2005 granting basic eligibility to 
DEA effective from January 18, 2005 as associated with 
increased rating for the service-connected PTSD.  As 
entitlement to DEA has been restored that issue is no longer 
before the Board.  



FINDINGS OF FACT

1.  The RO granted service connection for diabetes mellitus 
type II based on findings that the veteran had been 
competently diagnosed with diabetes mellitus type II and had 
served in the Republic of Vietnam during the presumptive 
period of exposure to herbicides.  

2.  The award of service connection for residuals of 
peripheral vascular disease, left below-the-knee amputation, 
and contractures of the right lower extremity; service 
connection for peripheral vascular disease of the left and 
right hands; entitlement to DEA; entitlement to specially 
adaptive housing; and, entitlement to SMC were all predicated 
on service connection for diabetes mellitus type II.

3.  The RO's original decision granting service connection 
for diabetes mellitus type II is not shown to be clearly and 
unmistakably erroneous.  



CONCLUSIONS OF LAW

1.  The severance of service connection for diabetes mellitus 
type II is void ab initio.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(d) (2007).  

2.  The severance of service connection for residuals of 
peripheral vascular disease, left below-the-knee amputation, 
and contractures of the right lower extremity is void ab 
initio.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.105(d) (2007).  

3.  The severance of service connection for peripheral 
vascular disease of the right hand is void ab initio.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(d) (2007).  

4.  The severance of service connection for peripheral 
vascular disease of the left hand is void ab initio.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(d) (2007).  

5.  The severance of entitlement to specially adaptive 
housing is void ab initio.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(d) (2007).  

6.  The severance of entitlement SMC due to anatomical loss 
of one foot and loss of use of the other foot is void ab 
initio.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.105(d) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Once service connection has been granted, it can be severed 
only upon VA's showing that the grant of service connection 
was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 
482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Clear and unmistakable error (CUE) has been defined as "a 
very rare and specific kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, section 3.105(a), seeks to have an unfavorable decision 
overturned.  See Baughmann v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In accordance with section 3.105(a), to determine whether CUE 
was present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement of how the 
facts were applied) or the statutory and regulatory 
provisions extant at the time must have been incorrectly 
applied.  

The error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time the original adjudication was made.  see 
Stallworth, 20 Vet. App. at 482; Daniels, 10 Vet. App. at 
480, Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  

The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that such language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection: "If the Court were to conclude 
that ... a service connection award can be terminated pursuant 
to 38 C.F.R. § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible position of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record.  Venturella, 
10 Vet. App. at 342-43.  

In this case, the RO granted service connection for diabetes 
mellitus type II (DM-II) by a rating decision in August 2001.  
The grant of service connection relied on the veteran's 
service in the Republic of Vietnam during the presumptive 
period of exposure to Agent Orange herbicide and competent 
diagnoses of DM-II by Dr. PES and Dr. HEB (both dated in 
April 2001).  

The same rating decision in August 2001 granted service 
connection for residuals of peripheral vascular disease, left 
below-the-knee amputation, and contractures of the right 
lower extremity; service connection for peripheral vascular 
disease of the left and right hands; entitlement to DEA; 
entitlement to specially adaptive housing; and, entitlement 
to SMC.  All these grants were predicated on the underlying 
grant of service connection for DM-II.  

The RO's severance of service connection for DM-II is based 
on the RO's finding that the veteran's DM had been 
subsequently shown to be induced by medication (Prednisone) 
rather than herbicides, thus rebutting the presumption under 
which the original grant of service connection was made.  

In making and continuing the determination, the RO relied on 
a statement by the veteran's wife in a letter to VA dated in 
June 1999 (in which she cited Prednisone-induced DM), the 
veteran's statements to a VA psychiatric examiner dated in 
1995 (in which the veteran cited history of Prednisone-
induced DM), a VA examination narrative dated in March 2000 
(which cited Prednisone-induced DM not currently present), 
and another VA examination report dated in June 2004 (in 
which the examiner specifically stated that the veteran's DM 
was most likely induced by Prednisone).  

Also, a November 2004 letter by Dr. HB refers to the veteran 
as having a history of "steroid-induced" DM.  

However, in July 2005 Dr. RR, a VA rheumatologist, executed a 
form letter provided by the veteran's service representative 
in which he indicated by checkmark that he was the veteran's 
primary care physician, that the veteran's DM was manageable 
by restricted diet only (i.e. does not require insulin), and 
that the DM was more likely than not to be related to Agent 
Orange rather than to Prednisone.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

After a careful consideration of the record under the law and 
regulations set forth above, the Board finds that the high 
evidentiary burden of showing CUE has not been met in this 
case, and that the severance of service connection was 
accordingly improper.  

Although there is new medical evidence showing the veteran's 
DM is not due to herbicide exposure, there is also new 
medical evidence showing the veteran's DM is due to such 
exposure.  Similarly, there is new medical evidence 
characterizing the veteran's DM as DM-II.  

As there is new medical evidence both for and against the 
issue of whether the veteran's DM is due to herbicide 
exposure, these contrary opinions indicate that the question 
of causality, based on the medical evidence of record, is an 
issue on which reasonable minds could differ.  Fugo, 6 Vet. 
App. at 43.  

The RO has also reviewed whether the veteran was misdiagnosed 
as having DM-II versus another type of DM (only DM-II is 
subject to presumptive service connection as due to herbicide 
exposure).  Again, the medical evidence is conflicting in its 
scope.  

VA physician Dr. JA advised the RO in September 2004 that 
based on current laboratory results he did not believe the 
veteran had DM-II.  However, VA endocrinology outpatient 
notes dated in June 2005 specifically diagnose DM-II.  
Accordingly, on this medical record, the question of 
misdiagnosis cannot be found to be undebatable.  

The Board further observes that a finding of CUE must be 
based on an error of law or fact, not a disagreement as to 
how facts were weighed or evaluated.  

Accordingly, based on this record, the Board finds that the 
evidence does not establish CUE in the granting of service 
connection for DM-II, and service connection for DM-II (and 
entitlement to related benefits) must be restored by 
operation of law.  




ORDER

Service connection for type II diabetes mellitus is restored.  

Service connection for residuals of peripheral vascular 
disease, left below-the-knee amputation, and contractures of 
the right lower extremity is restored.  

Service connection for peripheral vascular disease of the 
right hand is restored.  

Service connection for peripheral vascular disease of the 
left hand is restored.  

Specially adaptive housing under the provisions of 
38 U.S.C.A. § 2101(a) is restored.  

Special monthly compensation due to anatomical loss of one 
foot and loss of use of the other foot is restored.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


